Exhibit 10.20(a)

 

CABOT OIL & GAS CORPORATION

SAVINGS INVESTMENT PLAN

 

(As Amended and Restated Effective January 1, 2001)

 

First Amendment

 

Cabot Oil & Gas Corporation, a Delaware corporation (the “Company”), having
established the Cabot Oil & Gas Corporation Savings Investment Plan, as amended
and restated January 1, 2001 (the “Plan”), and having reserved the right under
Section 10.4 thereof to amend the Plan, does hereby amend the Plan, to make
certain law changes, including those which reflect certain provisions of the
Economic Growth and Tax Relief Reconciliation Act of 2001 (“EGTRRA”). This
Amendment is intended as good faith compliance with the requirements of EGTRRA
and is to be construed in accordance with EGTRRA and guidance issued thereunder.
This Amendment shall supersede the provisions of the Plan to the extent those
provisions are inconsistent with the provisions of this Amendment. Except as
otherwise provided, this Amendment shall be effective as of January 1, 2002.

 

1. The definition of “Compensation” in Section 1.11 of the Plan is hereby
amended by adding the following sentence to the end thereof:

 

“Effective as of January 1, 2002, Compensation taken into account under the Plan
for any Member during a Plan Year beginning on or after January 1, 2002 shall
not exceed $200,000 (or such other amount provided under Section 401(a)(17) of
the Code), as adjusted for cost-of-living increases in accordance with
Section 401(a)(17)(B) of the Code.”

 

2. The definition of “Rollover Amount” in Section 1.37 of the Plan is hereby
amended by adding the following paragraph to the end thereof:

 

“Effective January 1, 2002, “Rollover Amount” may also include a transfer of
assets made on or after January 1, 2002, from the following types of plans:
(i) a qualified plan described in 403(a) of the Code, including employee
after-tax contributions; (ii) a qualified plan described in Section 403(b) of
the Code, including employee after-tax contributions; and (iii) an eligible plan
under Section 457(b) of the Code which is maintained by a state, political
subdivision of a state, or any agency or instrumentality of a state or political
subdivision of a state. The Plan will also accept a transfer of assets made on
or after January 1, 2002, from the portion of a distribution from an individual
retirement account or annuity described in Section 408(a) or 408(b) of the Code
that is eligible to be rolled over and would otherwise be includible in gross
income. Notwithstanding the forgoing, no transfer of assets will be accepted if,
upon acceptance of such transfer, the Plan would thereafter be required to
provide for distributions in the form of life annuities.”

 

1



--------------------------------------------------------------------------------

3. Section 2.15 of the Plan is hereby amended in its entirety to read as
follows:

 

“2.15 Presenting Claims for Benefits: A ‘Claims Administrator’ shall be
appointed by the Committee or, absent such appointment, shall be the Company’s
director of benefits, with such Claims Administrator authorized by the Committee
to conduct the initial review and render a decision as provided in this Section
for all claims for benefits under the Plan. The Committee shall establish
administrative processes and safeguards to ensure that benefit determinations
made pursuant to this Section 2.15 are made in accordance with the Plan and have
been made and applied consistently to similarly situated claimants. Any
Participant, Beneficiary of any deceased Participant, or the authorized
representative of such claimant (collectively, the “Applicant”) may submit
written application to the Claim Administrator for the payment of any benefit
asserted to be due him under the Plan. Such application shall set forth the
nature of the claim and such other information as the Claim Administrator may
reasonably request. Promptly upon the receipt of any application required by
this Section, the Claim Administrator shall determine whether or not the
Participant or Beneficiary involved is entitled to a benefit hereunder and, if
so, the amount thereof and shall notify the Applicant of its findings.

 

(a) Non-Disability Claims. Except as provided in Section 2.15(b) below, if a
claim is wholly or partially denied, the Claim Administrator shall so notify the
Applicant within ninety (90) days after receipt of the application by the Claims
Administrator, unless special circumstances require an extension of time for
processing the application. If such an extension of time for processing is
required, written notice of the extension shall be furnished to the Applicant
prior to the end of the initial ninety (90) day period. In no event shall such
extension exceed a period of ninety (90) days from the end of such initial
period. The extension notice shall indicate the special circumstances requiring
an extension of time and the date by which the Claim Administrator expects to
render its final decision. Notice of the Claim Administrator’s decision to deny
a claim in whole or in part shall be set forth in a manner calculated to be
understood by the Applicant and shall contain the following:

 

(i) the specific reason or reasons for the denial,

 

(ii) specific reference to the pertinent Plan provisions on which the denial is
based,

 

(iii) a description of any additional material or information necessary for the
Applicant to perfect the claim and an explanation of why such material or
information is necessary,

 

(iv) an explanation of the claims review procedure, including applicable time
limits, as set forth in Section 2.16 hereof, and

 

2



--------------------------------------------------------------------------------

(v) a statement of the claimant’s right to bring a civil suit under
Section 502(a) of ERISA following a denial on subsequent review.

 

(b) Disability Claims. If a claim for benefits based upon a Participant’s
disability is wholly or partially denied, the Claim Administrator shall so
notify the Applicant within forty-five (45) days after receipt of the
application by the Claims Administrator, unless special circumstances require an
extension of time for processing the application. If such an extension of time
for processing is required, the time for processing may be extended for up to 30
days, if the Claim Administrator determines that the extension is necessary due
to matters beyond the control of the Claim Administrator or the Plan and
notifies the Applicant, before the expiration of the initial 45-day period, of
the circumstances requiring the extension of time and the date by which the
claim decision is expected to be made. If, before the end of this 30-day
extension period, the Claim Administrator determines that, due to matters beyond
the control of the Claim Administrator or the Plan, a decision cannot be
rendered within that initial 30-day extension period, an additional 30-day
extension may apply if the Applicant is given a notice satisfying the
requirements set forth above for the first 30-day extension. Any notice of
extension must specifically explain the standards on which entitlement to a
benefit is based, the unresolved issues that prevent a decision on the claim,
and the additional information needed to resolve those issues. The Applicant
will be given at least 45 days in which to provide the specified information. In
the event that the extension is a result of an Applicant’s failure to submit
information necessary to decide a claim, the period in which the determination
must be made will be tolled from the date on which the notification of the
extension is sent to the Applicant until the date the Applicant responds to the
request for additional information.

 

Notice of the Claims Administrator’s decision to deny a claim in whole or in
part shall be set forth in a manner calculated to be understood by the Applicant
and must contain the information described in clauses (i) through (v) of
Section 2.15(a). Additionally, the notice of denial must include:

 

(i) If any internal rule or guideline was relied on in denying the claim, either
the specific rule or guideline, or a statement that such a rule or guideline was
relied on in denying the claim and that a copy of that rule or guideline will be
provided to the Applicant free of charge on request; and

 

(ii) If the claim denial is based on an exclusion or limit related to medical
necessity or experimental treatment, either an explanation of the scientific or
clinical judgment for the determination as applied to the involved claimant’s
circumstances, or a statement that such an explanation will be provided to the
Applicant free of charge upon request.”

 

3



--------------------------------------------------------------------------------

4. Section 2.16 of the Plan is hereby amended in its entirety to read as
follows:

 

“2.16 Claims Review Procedure: Upon the Claims Administrator’s denial, in whole
or in part of a benefit applied for under Section 2.15, an Applicant shall have
the right by written to appeal such denial as set forth in this Section 2.16.
Benefits under the Plan will only be paid if the Committee decides in its
discretion that the claimant involved is entitled to them. The Committee shall
establish administrative processes and safeguards to ensure that benefit
determinations made pursuant to this Section 2.16 are made in accordance with
the Plan and have been made and applied consistently to similarly situated
claimants. Except as may be otherwise required by law, the decision of the
Committee on review of the claim denial shall be binding on all parties when the
Applicant has exhausted the claims procedure under this Section 2.16.

 

(a) Non-Disability Claims – General Rules. If an application filed by the
Applicant under Section 2.15(a) above shall result in a denial by the Claim
Administrator of the benefit applied for, either in whole or in part, such
Applicant shall have the right, to be exercised by written request filed with
the Committee within sixty (60) days after receipt of notice of the denial of
the application for a review of the application and of the entitlement to the
benefit for which the Applicant applied. Such request for review may contain
such additional information and comments as the Applicant may wish to present.

 

The Committee shall reconsider the application in light of such additional
information and comments as the Applicant may have presented, and if the
Applicant shall have so requested, shall afford the Applicant or his designated
representative a hearing before the Committee. Upon request, the Committee shall
provide, free of charge, the Applicant or his designated representative with
copies of all “relevant documents” (within the meaning of Department of Labor
regulation Section 2560.503-1(m)(8)) (“Relevant Documents”) in its possession,
including copies of the Plan document and information provided by the Company
relating to the Applicant’s entitlement to such benefit.

 

The Committee shall render a decision and notify the Applicant of the
Committee’s determination on review no later than 60 days after receipt of the
Applicant’s request for review, unless the Committee determines that special
circumstances (such as the need to hold a hearing) require an extension of time
for processing the claim. If the Committee determines an extension of time for
processing is required, written notice of the extension shall be furnished to
the Applicant prior to the termination of the initial 60-day period. In no
event, shall such extension exceed a period of 60 days from the end of the
initial period. The extension notice shall indicate the special circumstance
requiring an extension of time and the date by which the Committee expects to
render the determination on review. In the event that the extension is a result
of an Applicant’s failure to submit information necessary to decide a claim, the
period in which the determination must be made will be tolled from the date on
which the notification of the extension is sent to the Applicant until the date
the Applicant responds to the request for additional information.

 

4



--------------------------------------------------------------------------------

Notice of the Committee’s final decision shall be furnished to the Applicant in
writing, in a manner calculated to be understood by him, and if the Applicant’s
claim on review is denied in whole or in part, the notice shall set forth:

 

(i) the specific reason or reasons for the denial; and

 

(ii) specific reference(s) to the pertinent plan provision(s) on which the
denial is based; and

 

(iii) the Applicant’s right to receive upon request, free of charge, reasonable
access to, and copies of, all Relevant Documents, records and other information
to his claim; and

 

(iv) the claimant’s right to bring a civil action under Section 502(a) of ERISA.

 

(b) Non-Disability Claims – Special Rules. Notwithstanding any other provision
of Section 2.16(a), in the event that the Committee holds regularly scheduled
meetings at least quarterly, the provisions of this Section 2.16(b) will apply
and control, to the extent that this Section 2.16(b) is inconsistent with the
provisions of Section 2.16(a). Specifically, in the event that the Committee
holds regularly scheduled meetings at least quarterly, the Committee shall
render a determination on review of a non-disability claim no later than the
date of the Committee meeting next following receipt of the request for review,
except that (i) a decision may be rendered no later than the second following
Committee meeting if the request is received within 30 days of the first meeting
and (ii) under special circumstances which require an extension of time for
rendering a decision (including but not limited to the need to hold a hearing),
the decision may be rendered not later than the date of the third Committee
meeting following the receipt of the request for review. If such an extension of
time for review is required because of special circumstances, written notice of
the extension shall be furnished to the Applicant prior to the commencement of
the extension. In the event that the extension is a result of an Applicant’s
failure to submit information necessary to decide a claim, the period in which
the determination must be made will be tolled from the date on which the
notification of the extension is sent to the Applicant until the date the
Applicant responds to the request for additional information.

 

Additionally, no later than five (5) days after the Committee has reached a
final determination on review under this Section 2.16(b), notice of the
Committee’s final decision shall be furnished to the Applicant in writing, in
the manner descried in Section 2.16(a).

 

5



--------------------------------------------------------------------------------

(c) Disability Claims. If an application filed by an Applicant under
Section 2.15(b) above shall result in a denial by the Claims Administrator of
the disability based benefit applied for, either in whole or in part, such
Applicant shall have the right, to be exercised by written request filed with
the Committee within one-hundred and eighty (180) days after receipt of notice
of the denial of the application, for a review of the application and of the
entitlement to the benefit for which the Applicant applied. Such request for
review may contain such additional information and comments as the Applicant may
wish to present.

 

The Committee shall reconsider the application in light of such additional
information and comments as the Applicant may have presented, and if the
Applicant shall have so requested, shall afford the Applicant or his designated
representative a hearing before the Committee. Upon request, the Committee shall
provide, free of charge, the Applicant or his designated representative with
copies of all Relevant Documents in its possession, including copies of the Plan
document and information provided by the Company relating to the involved
claimant’s entitlement to such benefit. Additionally, the following requirements
shall be imposed upon the Committee in reconsidering an Applicant’s request:

 

(i) The Committee’s review will not give deference to the original claim denial,
and the review will not be made by the person who made the original claim
denial, or a subordinate of that person;

 

(ii) In deciding an appeal of any claim denial that is based in any way on a
medical judgment, the Committee will consult with a health care professional who
has appropriate training and experience in the field of medicine involved in the
medical judgment;

 

(iii) The health care professional consulted by the Committee will not be an
individual who was consulted in connection with the original claim denial or a
subordinate of any such individual; and

 

(iv) The Applicant will be provided the identification of medical or vocational
experts whose advice was obtained on behalf of the Plan in connection with the
claim denial, even if the advice was not relied upon in making the claim denial.

 

The Committee shall render a decision and notify the Applicant of the
Committee’s determination on review within a reasonable period of time, but not
later than 45 days after receipt of the Applicant’s request for review, unless
the Committee determines that special circumstances (such as the need to hold a
hearing) require an extension of time for processing the claim. If the Committee
determines an extension of time for processing is required, written notice of
the extension shall be furnished to the Applicant prior to the termination of
the initial

 

6



--------------------------------------------------------------------------------

45-day period. In no event, shall such extension exceed a period of 45 days from
the end of the initial period. The extension notice shall indicate the special
circumstance requiring an extension of time and the date by which the Committee
expects to render the determination on review. In the event that the extension
is a result of an Applicant’s failure to submit information necessary to decide
a claim, the period in which the determination must be made will be tolled from
the date on which the notification of the extension is sent to the Applicant
until the date the Applicant responds to the request for additional information.

 

Notice of the Committee’s final decision shall be furnished to the Applicant in
writing, in a manner calculated to be understood by him, and if the Applicant’s
claim on review is denied in whole or in part, the notice shall contain the
information described in clauses (i) through (iv) of Section 2.16(a).
Additionally, the notice of denial shall include:

 

(i) If any internal rule or guideline was relied on in denying the claim on
appeal, either the specific rule or guideline, or a statement that such a rule
or guideline was relied on in denying the claim and that a copy of that rule or
guideline will be provided to the Applicant free of charge on request; and

 

(ii) If the claim denial on appeal is based on an exclusion or limit like
medical necessity or experimental treatment, either an explanation of the
scientific or clinical judgment for the determination as applied to the involved
claimant’s circumstances, or a statement that such an explanation will be
provided to the Applicant free of charge upon request.”

 

5. Section 4.1 of the Plan is hereby amended by deleting the phrase “fifteen
percent (15%)” in each place it appears in Section 4.1 and replacing each such
occurrence with the phrase “twenty-five percent (25%)”.

 

6. Section 4.1(A) of the Plan is hereby amended by adding the following sentence
to the end thereof:

 

“For Plan Years beginning on or after January 1, 2002, a Member’s Pre-Tax
Contributions per Plan Year under this Plan and all other plans, contracts or
arrangements of the Employer shall not exceed a maximum dollar limitation
provided under Section 402(g) of the Code, as adjusted by the Secretary of the
Treasury or his delegate for cost-of-living increases pursuant to Section 402(g)
of the Code, except to the extent permitted under Section 4.1(C) of the Plan
with respect to Catch-Up Contributions, as defined therein.”

 

7. Effective July 1, 2002, Section 4.1 of the Plan is hereby amended by adding
the following subsection 4.1(C) to the Plan, to read in its entirety as follows:

 

“C. Catch-Up Contributions: Effective July 1, 2002, each Member who may elect to
make Pre-Tax Contributions under Section 4.1(A) of this Plan and

 

7



--------------------------------------------------------------------------------

who has attained age 50 before the close of the Plan Year shall be eligible to
elect to make ‘catch-up contributions’ in accordance with, and subject to the
limitations of, of Section 414(v) of the Code (‘Catch-Up Contributions’), in the
form and manner prescribed by the Committee. Such Catch-Up Contributions shall
not be taken into account for purposes of the provisions of the Plan
implementing the required limitations of Sections 402(g) and 415 of the Code.
Additionally, such Catch-Up Contributions shall not participate in, or be
considered in determining, the amount of Employer Contributions under
Section 4.2 of the Plan. The Plan shall not be treated as failing to satisfy the
provisions of the Plan implementing the requirements of Sections 401(k)(3),
401(k)(11), 401(k)(12), 410(b), or 416 of the Code, as applicable, by reason of
the making of such Catch-Up Contributions.”

 

8. Section 7.4 of the Plan is hereby amended by adding the following sentence to
the end thereof:

 

“Effective January 1, 2002, subject to the other provisions of this Section 7.4
and this Plan, a termination of Service for purposes of this Section 7.4 shall
include a Member’s “severance from employment” under Section 401(k)(2)(B)(i)(I)
of the Code, occurring on or after January 1, 2002.”

 

9. The third paragraph of Section 8.1 of the Plan is hereby amended by adding
the following sentence to the end thereof:

 

“As of April 1, 2003 or, if later, the ninety-first day following delivery of
notice to Members describing the elimination from this Plan of payment options
as provided under the Profit Sharing Plan and the ESOP, such payment options
shall be eliminated under this Plan for distributions to any Member whose
Distribution Date is on or after said date.”

 

10. The first sentence of the fourth paragraph of Section 8.1 of the Plan is
hereby amended in its entirety to read as follows:

 

“If the amount to which a terminated Member is entitled is not more than $5,000,
including the balance of such Member’s Rollover Account, such amount shall be
paid to the Member as soon as practicable after his Distribution Date; if such
amount is in excess of $5,000, the distribution shall be made only if the Member
so consents.”

 

11. Section 8.5(B)(a) of the Plan is hereby amended by adding the following
paragraph to the end thereof:

 

“Effective January 1, 2002, any amount that is distributed on account of
hardship shall not be an eligible rollover distribution and the distributee may
not elect to have any portion of such a distribution paid directly to an
eligible retirement plan. Additionally, effective January 1, 2002, a portion of
a distribution shall not fail to be an eligible rollover distribution merely
because the portion consists of after-tax employee contributions which are not
includible in

 

8



--------------------------------------------------------------------------------

gross income. However, such portion may be transferred only to an individual
retirement account or annuity described in Section 408(a) or (b) of the Code, or
to a qualified defined contribution plan described in Section 401(a) or 403(a)
of the Code that agrees to separately account for amounts so transferred,
including separately accounting for the portion of such distribution which is
includible in gross income and the portion of such distribution which is not so
includible.”

 

12. Section 8.5(B)(b) of the Plan is hereby amended in its entirety to read as
follows:

 

“(b) Eligible Retirement Plan: An eligible retirement plan is (i) an individual
retirement account described in Section 408(a) of the Code, (ii) an individual
retirement annuity described in Section 408(b) of the Code, (iii) an annuity
plan described in Section 403(a) of the Code, (iv) an annuity contract described
in Section 403(b) of the Code, (v) an eligible plan under Section 457(b) of the
Code which is maintained by a state, political subdivision of a state, or any
agency or instrumentality of a state or political subdivision of a state and
which agrees to separately account for amounts transferred into such plan from
this Plan, or (vi) a qualified trust described in Section 401(a) of the Code,
that accepts the distributee’s eligible rollover distribution. However, prior to
January 1, 2002, in the case of an eligible rollover distribution to a surviving
spouse, an eligible retirement plan is an individual retirement account or
individual retirement annuity.”

 

13. The definition of “Maximum Permissible Amount” in Section 12(III)(4) of the
Plan is hereby amended in its entirety to read as follows:

 

“4. Maximum Permissible Amount: Except to the extent permitted under
Section 4.1(C) of the Plan with respect to Catch-Up Contributions and
Section 414(v) of the Code, if applicable, for a Limitation Year, the Maximum
Permissible Amount with respect to any Member shall be the lesser of:

 

A. $40,000, as adjusted by the Secretary of the Treasury or his delegate
pursuant to Code Section 415(d); or

 

B. 100% of the Member’s compensation, within the meaning of Section 415(c)(3) of
the Code, for the Limitation Year. The compensation limit referred to in this
clause (B) shall not apply to any contribution for medical benefits after
separation from service (within the meaning of Section 401(h) or
Section 419A(f)(2) of the Code) which is otherwise treated as an Annual
Addition.

 

The foregoing notwithstanding, the Maximum Permissible Amount shall not include
contributions related to qualified military service under Section 3.12 of the
Plan.”

 

9



--------------------------------------------------------------------------------

14. The definition of “Compensation” in Section 12(III)(5) of the Plan is hereby
amended by adding the following sentence to the end thereof:

 

“The foregoing notwithstanding, for purposes of applying the limitations in this
Article for Limitation Years beginning on or after January 1, 2002, Compensation
shall be limited to $200,000 (or such other amount provided under
Section 401(a)(17) of the Code), as adjusted for cost-of-living increases in
accordance with Section 401(a)(17)(B) of the Code.”

 

15. Section 13(III)(8) of the Plan is hereby amended in its entirety to read as
follows:

 

“8. Annual Additions: With respect to each Limitation Year, the total of the
Employer Contributions, Pre-Tax Contributions, After-Tax Contributions.
Forfeitures, and amounts described in Code Sections 415(l) and 419A(d)(2) which
are allocated to a Member’s Account; excluding, however, any Catch-Up
Contributions permitted under Section 4.1(C) of the Plan.”

 

16. The last sentence in the first paragraph of Section 13.3 of the Plan is
hereby amended to read as follows:

 

“For this purpose, the percentage with respect to a Key Employee will be
determined by dividing the contributions (including Forfeitures) made for such
Key Employee by his total compensation (as defined in Section 415 of the Code)
not in excess of $200,000 (or such other amount provided under Code
Section 401(a)(17)) for the Plan Year.”

 

17. The first sentence in Section 13.4 of the Plan is hereby amended to read as
follows:

 

“The annual compensation of a Member taken into account under this Article XIII
and under Section 1.11 for purposes of computing benefits under this Plan will
not exceed $200,000 (or such other amount provided under Section 401(a)(17) of
the Code), as adjusted by the Secretary of the Treasury or his delegate for
cost-of-living increases in accordance with Section 401(a)(17)(B) of the Code.”

 

18. Article XIII of the Plan is hereby amended by adding the following new
Section 13.8 to the end thereof:

 

“13.8. Modification of Top-Heavy Rules:

 

(a) Effective Date. This Section shall apply for purposes of determining whether
the Plan is a top-heavy plan under Section 416(g) of the Code for Plan Years
beginning after December 31, 2001, and whether the Plan satisfies the minimum
benefits requirements of Section 416(c) of the Code for such years, and, as
applicable, amends this Article XIII of the Plan.

 

10



--------------------------------------------------------------------------------

(b) Determination of Top-Heavy Status.

 

1. ‘Key Employee’ means any Employee or former Employee (including any deceased
Employee) who at any time during the Plan Year that includes the Determination
Date was an officer of a Considered Company having annual compensation greater
than $130,000 (as adjusted under Section 416(i)(1) of the Code for Plan Years
beginning after December 31, 2002), a 5-percent owner of a Considered Company,
or a 1-percent owner of a Considered Company having annual compensation of more
than $150,000. For this purpose, annual compensation means compensation within
the meaning of Section 415(c)(3) of the Code. The determination of who is a Key
Employee will be made in accordance with Section 416(i)(1) of the Code and the
applicable regulations and other guidance of general applicability issued
thereunder.

 

2. This subparagraph (2) shall apply for purposes of determining the present
values of accrued benefits and the amounts of account balances of Employees as
of the Determination Date.

 

(A) Distributions during year ending on the Determination Date. The present
values of accrued benefits and the amounts of account balances of an Employee as
of the Determination Date shall be increased by the distributions made with
respect to the Employee under the Plan and any plan aggregated with the Plan
under Section 416(g)(2) of the Code during the 1-year period ending on the
Determination Date. The preceding sentence shall also apply to distributions
under a terminated plan which, had it not been terminated, would have been
aggregated with the Plan under Section 416(g)(2)(A)(i) of the Code. In the case
of a distribution made for a reason other than separation from service, death,
or disability, this provision shall be applied by substituting ‘5-year period’
for ‘1-year period.’

 

(B) Employees not performing services during the year ending on the
Determination Date. The accrued benefits and accounts of any individual who has
not performed services for a Considered Company during the 1-year period ending
on the Determination Date shall not be taken into account.

 

(c) Minimum Benefits. Employer matching contributions shall be taken into
account for purposes of satisfying the minimum contribution requirements of
Section 416(c)(2) of the Code and the Plan. The preceding sentence shall apply
with respect to matching contributions under the Plan or, if the Plan provides
that the minimum contribution requirement shall be met in another plan, such
other plan. Employer

 

11



--------------------------------------------------------------------------------

matching contributions that are used to satisfy the minimum contribution
requirements shall be treated as matching contributions for purposes of the
actual contribution percentage test and other requirements of Section 401(m) of
the Code.”

 

19. Article XIV of the Plan is hereby amended by adding the following new
Section 14.11 to the end thereof:

 

“14.11. Multiple Use Test. The multiple use test described in Treasury
Regulation Section 1.401(m)- 2 shall not apply for Plan Years beginning after
December 31, 2001.”

 

IN WITNESS WHEREOF, the Company has caused this Amendment to be executed by its
duly authorized officer this      day of                     , 2002, but
effective as specified herein.

 

CABOT OIL & GAS CORPORATION By:  

 

--------------------------------------------------------------------------------

Name:  

 

--------------------------------------------------------------------------------

Title:  

 

--------------------------------------------------------------------------------

 

12